DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to Disclose
The Office notes that the MPEP 2001.06 “Sources of Information Under 37 CFR 1.56” recites, in part, “All individuals covered by 37 CFR 1.56 (reproduced in MPEP § 2001.01) have a duty to disclose to the U.S. Patent and Trademark Office all material information they are aware of regardless of the source of or how they become aware of the information. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001) ("Once an attorney, or an applicant has notice that information exists that appears material and questionable, that person cannot ignore that notice in an effort to avoid his or her duty to disclose.").”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2018/0220487 A1).
Regarding claim 1, Wu discloses:
An apparatus for a user equipment (UE) (fig.1 describes a user equipment which is communicatively coupled with a network node over a wireless connection), comprising: 
a memory interface (fig.2 storage device 210) to access executable instructions to access a radio resource control (RRC) operational state for the UE (par.[0006 - 0007] describes determining an operational state of the UE, and how to handle a mismatch);
 a baseband processing unit (fig.2 which teaches the processor 200) coupled to the memory interface (fig.2 shows the components of the device coupled to one another via a bus), the baseband processing unit to: 
transition the UE to an RRC Inactive state from an RRC connected state (par.[0005] describes a UE receiving an RRC message (e.g. a connection release) which transitions the UE from an RRC_Connected State to an RRC_Inactive state. Par.[0020] which discloses that the UE may enter into an RRC_Inactive state); 
determine, while the UE is in the RRC Inactive state, an RRC operating state mismatch condition between the UE and a network node (par.[0021] describes the UE being in the RRC_Inactive state while the network believes that the UE is in an RRC_IDLE state); and 
initiate, based on the RRC operating state mismatch condition, a state correction procedure (figs.3 and the corresponding paragraphs detail how the network and UE should handle when detecting a state mismatch between the UE and the network). 

Regarding claims 8 and 15, Wu discloses:
A non-transitory computer readable medium, the computer readable storage medium including instructions that when executed by a user equipment, cause the UE to perform a method for the user equipment (UE), the method comprising: 
establishing a radio resource control (RRC) connection between the UE and a network node (par.[0020] describes the UE entering into an RRC_INACTIVE state from an RRC_CONNECTED state, the UE receives a connection release message from the network in order to enter into the RRC_INACTIVE); 
transitioning the UE to an RRC inactive state from an RRC connected state (par.[0020] discloses the UE has been transitioned into the RRC_INACTIVE state); 
determining, while the UE is in the RRC inactive state, an RRC operating state mismatch condition between the UE and the network node (par.[0021] describes the UE being in the RRC_Inactive state while the network believes that the UE is in an RRC_IDLE state); and 
initiating, based on the RRC operating state mismatch condition, a state correction procedure (fig.3 describes a scenario wherein the network believes that the UE is in an IDLE state while the network is in an INACTIVE state).
Regarding claims 2, 9, and 16, Wu discloses:
wherein determining the RRC operate state mismatch condition comprises monitoring at least one of paging messages, serving cell power levels, or neighbor cell power levels (par.[0021] which recites, in part, “The first mismatch scenario may occur, when the network does not have a UE context of the UE due to a reset. In this case, the network may transmit a paging message to the UE, and the UE transmits a RRC message to resume a connection with the network in response to the paging message. However, the network rejects to the resumption of the connection.”).

Regarding claims 3, 10, and 17, Wu discloses:
wherein operations of the state correction procedure are based on the paging messages, the serving cell power levels, and the neighbor cell power levels (par.[0021] discloses that the paging message is received at the UE and the UE transmits an RRC message to resume a connection, however, the RRC message is rejected because of the mismatch between the UE and the Network, thus the method of fig.3 is performed).

Regarding claims 4, 11, and 18, Wu discloses:
wherein to determine the RRC operating state mismatch condition (par.[0020 – 0021] discloses the detection of the RRC mismatch between the network and the UE), the baseband processing unit is to detect that a received paging message is not related to Inactive Radio Network Temporary Identifier (I-RNTI) (par.[0021] discloses that the network believes that the UE is in RRC_IDLE and thus the paging message would comprise a P-RNTI for idle UE’s instead of the inactive RNTI), and wherein the state correction procedure comprises an RRC connection establishment procedure (fig.3 discloses that the correction procedure comprises an RRC connection establishment).

Regarding claims 5, 12, and 19, Wu discloses:
 Wherein to determine the RRC operating state mismatch condition, the baseband processing unit is to determine that the network node is paging the UE in a Discontinuous Reception (DRX) cycle corresponding to an idle mode DRX rather than an inactive state DRX (par.[0020 – 0021] which describe the network believing the UE to be in an RRC_IDLE instead the UE is configured in an RRC_INACTIVE state. The Office notes that in either RRC_IDLE or RRC_INACTIVE state the UE enters a DRX state (e.g. a low power mode) and awakes to detect PDCCH or if it receives a paging message). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Huawei, “Scenarios and Solution for State Mismatch”, R2-1704883, dated May 2017.
Regarding claims 6 and 13, the disclosure of Wu teaches a state mismatch between the network and the UE, wherein the network believes that the UE is in an idle mode, and the UE is in an inactive mode. However, the disclosure of Wu does not teach:
wherein to determine the RRC operating state mismatch condition, the baseband processing unit is to determine a drop in serving cell power levels or neighbor cell power levels below a threshold level, and 
wherein the state correction procedure comprises attempting to move from an original cell to camp on a cell that belongs to a different radio access network (RAN) notification area (RNA) than the original cell.
In an analogous art, Huawei discloses:
wherein to determine the RRC operating state mismatch condition, the baseband processing unit is to determine a drop in serving cell power levels or neighbor cell power levels below a threshold level, and (Sec.1 Scenario for State Mismatch – A UE moves out of coverage, thus the power levels would be below a threshold level), and
wherein the state correction procedure comprises attempting to move from an original cell to camp on a cell that belongs to a different radio access network (RAN) notification area (RNA) than the original cell (Section 2: Solution to resolve state mismatch, recites, in part, “When the state mismatch is caused by the network, the CN considers the UE to be in idle state and expects periodical TAU from the UE. However since the UE is in inactive and it is not configured with periodical TAU, the CN will implicitly detach the UE after periodical TAU expires. So periodical RNAU should be introduced for UE in inactive and a notification of location update is sent from RAN to CN to avoid such implicitly detaching.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the state mismatch scenario as discussed in Wu, with the solutions for state mismatch as discussed in Huawei. The motivation/suggestion would have been to prevent implicit detaching of the UE by the network when the UE cannot signal it RRC_STATE.




Allowable Subject Matter
Claims 7, 14, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stattin et al. (US 2019/0254107 A1) “Systems and Methods for Bearer State Mismatch Avoidance”
Deivasigamani et al (US  2013/0215834 A1) “Method for Out of Sync Identification” – The abstract recites in part, “A method is disclosed for determining an operational state mismatch condition between a user equipment (UE) and a network (NW) in a 3.sup.rd generation partnership project long term evolution (3GPP LTE) network. In one embodiment, the UE can monitor messages from the NW. If the messages are not consistent with a current UE operational state, then a state mismatch is determined.”
NTT DoCoMo “Discussion on RRC State Mismatch Issue” R2-167140 Dated October 2016. Teaches that RRC State mismatch occurs due to temporary degradation of the DL radio link quality. 
Hapsari et al. (US 2020/0100312 A1) “User Device, Radio Base Station, and Radio Communication Method” Teaches that the UE does not receive the connection release due to radio quality degradation. 
Abdel-Samad et al. (US 2014/0334389 A1) “Stopping a Random Access Procedure”
Rune et al. (US 2020/0084746 A1) “UE, Network Node and Methods in a Wireless Communications Network” par.[0016] discloses that a UE in RRC_IDLE should only expect to receive a CN initiated paging containing its CN identifier. 
Kim et al. (US 2021/0076308 A1) “Method and Device for Controlling RRC State Mismatch Issue in Next-Generation Mobile Communciation System”
Chen (US 2021/0314860 A1) “Public Land Mobile Network Selection by User Equipment in an Inactive Mode at a Radio Resource Control Layer”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411